Citation Nr: 0738160	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a lower back injury, with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1974 to July 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, granted service connection for 
residuals of a lower back injury with limitation of motion, 
and assigned a 20 percent rating from March 31, 2003.


FINDING OF FACT

The veteran's residuals of a lower back strain are not 
productive of severe lumbosacral strain, favorable anklyosis 
of the entire thoracolumbar spine, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or any 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for residuals of a lower back injury are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for residuals of 
his service-connected lower back injury.  He essentially 
contends that the symptoms are more severe than contemplated 
by the currently assigned 20 percent rating.  The veteran 
contends that he suffers pain which makes it difficult for 
him to work, and argues that he has lost income as a result 
of his disability.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2007).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial rating stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally, 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  The Board refers to this revised rating schedule as 
the "new" rating schedule and refers to the earlier rating 
schedule as the "old" rating schedule.

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.

When a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Consequently, the Board has considered 
whether an increased evaluation may be warranted under either 
the old or new version of the schedule for rating 
disabilities of the spine.  The Board recognizes, however, 
that application of the newer regulations can be no earlier 
than the effective date of the change.

On VA examination in November 2005, the examiner diagnosed 
the veteran with degenerative disc disease between the L2 and 
L3 vertebrae, as well as between the L5 and S1 vertebrae.  
The veteran's representative has argued that the veteran is 
entitled to a rating of 40 percent based on DC 5295 as in 
effect prior to September 2003.  

Diagnostic Code 5295 provided for a rating of 40 percent for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
was warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position.   

The evidence does not demonstrate that the veteran has a 
severe lumbosacral strain with the requisite residuals.  
Clinical findings recorded on VA examinations in November 
2003, October 2004, and November 2005 indicate that the 
veteran does not have severe lumbosacral strain, with listing 
of his whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion with 
osteoarthritic change.  The veteran does have some narrowing 
or irregularity of joint space, but his overall degree 
appears to be contemplated by the 20 percent rating currently 
assigned.  The regulation provides that if the veteran has 
"some of the above and abnormal mobility on forced motion, a 
rating of 40 percent can be assigned."  In this case, 
however, the veteran only has one of the criteria, thus, a 
rating of 40 percent cannot be assigned.  

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disabilities in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2007).  A 
higher rating is not warranted in this regard either.

With regard to the criteria in effect prior to September 
2003, a higher rating is not warranted under DC 5292 or 5293.  
In pertinent part, DC 5292 provided a 20 percent rating for 
moderate limitation of motion of the lumbar spine and a 40 
percent evaluation for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  In 
this case, the veteran has no more than moderate limitation 
of motion of the lumbar spine.  During the October 2004 VA 
examination, the examiner reported that the veteran "readily 
forward flexes to 90 degrees."  The examiner also noted that 
the veteran traveled via motorcycle from his to home to the 
VA examination site (an hour long drive).  Additionally, 
although the veteran has pain on flexion of his spine, his 
flexion ranges from 45 to 90 degrees, according to the most 
recent November 2005 VA examination report.  It is noted that 
the mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995) have 
been considered.  Nonetheless, there is no evidence of 
increased impairment due to weakness, fatigability, 
incoordination, or pain on movement so as to warrant the 
assignment of a higher rating.

Under the applicable criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
6 weeks, during the past 12 months, and a 20 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12 months.

Note (1) to DC 5293 explains that an incapacitating episode 
is: "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
(emphasis added).  

The veteran's degenerative disc disease does not meet the 
criteria, as the only record of a physician prescribing bed 
rest occurred in 1985.  During the rating period on appeal, 
although he states that he has been forced into bed, the 
objective evidence does not demonstrate that his bed rest was 
prescribed by a physician.  In fact, the VA examiner in 
October 2004 wrote "[t]here have been no episodes of 
intervertebral disc disease defined by a period of acute 
signs or symptoms that require bed rest as prescribed by a 
physician or treatment by a physician."  Thus an increased 
rating in this regard is not warranted.

Note (1) of DC 5293 requires the Board to evaluate the 
veteran's alleged neuropathy in his left leg, if it is 
related to the veteran's back injury.  However, although the 
veteran believes that his back condition and the numbness in 
his leg are related, the Board notes that his symptoms are 
already contemplated in the assigned 20 percent rating and a 
separate rating is not warranted.  Neurological examination 
in November 2003 was essentially negative in this regard.  
The October 2004 VA examiner stated that the hyposensitivity 
in the veteran's lower leg was not secondary to the lower 
back pain and that neurological examination was otherwise 
negative.  On VA examination in November 2005, although the 
veteran had decreased mobility, weakness and fatigue, it was 
only of mild to moderate affect on his chores, exercise, and 
traveling.  No affect was noted while shopping, feeding, 
bathing, dressing, toileting, or grooming.  It is also noted 
that knee and ankle jerks were 2+, and vibration and 
sensation were normal.  

As previously noted, effective on September 26, 2003, DC 5293 
was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  
Under that diagnostic code, intervertebral disc syndrome is 
to be evaluated either under the new general rating formula 
for diseases and injuries of the spine or under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes, which became effective on September 
23, 2002.

In relevant part, under the new general rating criteria for 
disabilities of the spine, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The only basis for awarding an evaluation of 30 percent is if 
the service-connected disability pertains to the cervical 
spine.  To receive a higher rating of 40 percent, however, 
the veteran must have forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A rating of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine and a 
rating of 100 percent requires unfavorable ankylosis of the 
entire spine.  

On VA examinations in November 2003 and October 2004 flexion 
has not been shown to be limited to 30 degrees, and both 
physical examination and x-ray studies were negative for 
ankylosis.  Similarly, on VA examination conducted in 
November 2005, range of motion findings showed flexion to 90 
degrees and extension to 30 degrees.  The criteria for an 
increased rating were not met when pain was considered 
either.  Flexion was only limited to 45 degrees by pain.  
Thus, there is no evidence that the veteran is eligible for a 
higher rating.  

Even when the mandates of DeLuca are considered the criteria 
for a higher rating are still not met.  Here, although the 
veteran has reported pain on motion, this pain is already 
accounted for in the rating assigned.  No VA examination 
shows, even accounting for the pain or other symptoms, that 
the veteran had forward flexion of 15 degrees or less, or 
favorable ankylosis of the entire spine.  VA examinations of 
record fail to show increased impairment due to weakness, 
fatigability, incoordination, or pain on movement of a 
joint.  See 38 C.F.R. §§ 4.10, 4.40.  Thus, no additional 
consideration in this regard is warranted.

As previously noted, in September 2003, the criteria for 
evaluating intervertebral disc syndrome did not change, but 
the rating code was changed to DC 5243.  While the veteran 
has experienced periods of restricted activity, he has not 
experienced any physician ordered bed rest due to 
incapacitating episodes.  An increased rating in this regard 
is not warranted.  It is also noted that under Note (1) of 
Diagnostic Code 5243, separate evaluations can be assigned 
for associated objective neurological abnormalities under 
other diagnostic codes.  However, as noted above, the record 
is void of any separately compensable associated bowel, 
bladder, erectile dysfunction or any other neurological 
abnormalities associated with the veteran's service-connected 
disability. 

Based on a complete review of the record, the Board finds 
that a preponderance of the evidence is against the 
assignment of a higher schedular evaluation either under to 
the "old" or the "new" regulations.  Since service 
connection has been in effect, the veteran's symptoms 
associated with his low back disability more nearly 
approximate the criteria for a 20 percent rating and no 
higher.

Finally, although the veteran has stated that his income has 
declined substantially as a result of his back injury, the 
evidence does not support his contention.  Other than the 
veteran's statements, the evidence does not reflect that the 
veteran's back injury has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation).  There is also no evidence (nor has the 
veteran contended) that his disability necessitates frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  An 
assignment for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2007) is not warranted.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The agency of original jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in 
November 2004, the claim was subsequently readjudicated in a 
supplemental statement of the case in February 2005.  The 
VCAA letter notified the veteran of what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by the VA.  The 
letter stated that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  The letter thus complied with all four 
requirements of Pelegrini.  
 
To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Although the veteran has not been 
provided with a Dingess letter, the Board finds that the 
veteran has not suffered any prejudice.  The veteran has been 
afforded multiple VA examinations in connection with his 
claim, and as discussed above, since service connection has 
been in effect, the veteran's disability has been 
appropriately rated as 20 percent disabling. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA has received service medical 
records and VA medical reports.  The record also reflects 
that the veteran has had multiple examinations regarding his 
back in connection with this claim.  Although not all of the 
examiners were provided with access to the veteran's claims 
file, the veteran was not prejudiced.  The numerous VA 
examination reports adequately reflect the veteran's overall 
disability picture since service connection has been in 
effect.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a lower back injury is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


